Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 1 of 23 PageID# 1




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

 ALI BEHNAM, EMINE BEHNAM, and                  )
 MAHMOOD BEHNAM,                                )
                                                )
       Plaintiffs,                              )
                                                )
        v.                                      )    Case No.:
                                                )
LIDA BEHNAM                                     )
Service Address:                                )
11900 Courtleigh Drive                          )
Apt. 404                                        )
Los Angeles, CA 90066                           )
                                                )
       Defendant.                               )
                                                )

                                        COMPLAINT

       Plaintiffs Ali Behnam, Emine Behnam, and Mahmood Behnam (hereinafter,

“Plaintiffs” or referenced by name), through undersigned counsel, bring this Complaint against

Lida Behnam (“Defendant”), and state as follows:

                                      INTRODUCTION

       This lawsuit arises from a series of false and defamatory statements made by Defendant

against Plaintiffs. While Plaintiffs never wished to file this lawsuit – as Defendant Lida

Behnam is their sister – they have concluded that they have no choice but to seek relief from

this Court for the increasingly frequent and severe forms of defamation perpetrated by

Defendant against them, which has caused them irreparable harm and other forms of damages.

                         PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Ali Behnam is an adult resident and citizen of Fairfax, Virginia.

       2.      Plaintiff Emine Behnam is an adult resident and citizen of Fairfax, Virginia.




                                               1
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 2 of 23 PageID# 2




       3.      Plaintiff Mahmood Behnam is an adult resident and citizen of Alexandria,
Virginia.

       4.      Defendant Lida Behnam is an adult resident of Los Angeles, CA, who resides

at 11900 Courtleigh Drive, Apartment 404, Los Angeles, CA 90066. Defendant formerly

lived in Alexandria, Virginia, and she periodically travels to the Commonwealth of Virginia

for business and/or personal reasons, and did so as recently as 2018.

       5.      Defendant owns and operates a travel agency, Lida Travel Inc.

(www.lidatravelinc.com). According to the website, Defendant – through her business –

provides “full corporate and leisure travel services and solutions for clients around the world

in industries, including Hotels, Tours, and transportation.” The web site for Lida Travel Inc.

also lists two telephone numbers, both of which have a Virginia-based area code of “703”

(i.e., Virginia). The web site for Lida Travel Inc. also indicates that the company has

locations in Old Town, Alexandria, Virginia, in Los Angeles, California, and in Rome, Italy.

       6.      Lida Travel, Inc. (“Lida Travel”) was registered by Defendant to do business

in Virginia on or about June 10, 2011, however, its registration to do business in Virginia was

terminated on or about October 31, 2012, for failure to file an annual report and/or to pay

required fees. As a result, Defendant is operating Lida Travel, Inc., within Virginia in her

personal capacity.

       7.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332, based

upon the diversity of citizenship between the parties.

       8.      Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) – (3), as a

substantial part of the events giving rise to the claims set forth in this Complaint occurred

within this District, and because defendant is subject to this Court’s personal jurisdiction with

respect to this action.

                                                2
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 3 of 23 PageID# 3




                                          FACTS

       9.     Defendant has engaged in a pattern of abusive, harassing, and defamatory

conduct towards her brothers, Ali Behnam and Mahmood Behnam, and towards Emine

Behnam, who is married to Ali Behnam.

       10.     In 2010, Defendant sent an electronic mail message (“email”) to Ali Behnam

which was extremely insulting, hostile, and harassing towards Ali Behnam and Emine

Behnam. As a result thereof, Ali Behnam cut off ties with Defendant and had no contact

with her until Defendant recently began a campaign of defamatory conduct towards him,

towards Emine Behnam, and at times, towards Mahmood Behnam.

       11.     Defendant has engaged in this severe, malicious conduct towards the Plaintiffs

through various means, which include sending abusive and harassing emails, voice messages,

and text messages. Moreover, Defendant has perpetrated this conduct towards Plaintiffs by

leaving false and defamatory online reviews concerning Ali Behnam and/or by posting

defamatory and abusive comments online concerning Ali Behnam and Mahmood Behnam.

       12.    On or about July 9, 2019, someone with the user name “Ahmad Saleh” left a

negative online review for Lida Travel. In response, Defendant replied publicly as follows:

       You’re not a client to have a worst experience ARE you? But as I can see
       you’re out there to slander our agency by ranting on Google and Yelp. I will
       report you for your defamatory fake google and Yelp reviews. it should be
       illegal for People like you to open these many fake accounts.

       I think J. Salih wasn’t good enough, as they say liars have short memories.
       You opened another fake account under Ahmad Salih?? How many fake
       revies are you going to leave?

       For all I know you’re mahmood Behnam, who has been arrested for
       child abuse.” (Emphasis added)




                                              3
    Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 4 of 23 PageID# 4




Mahmood Behnam did not create this online review of Lida Travel. Moreover, Mahmood

Behnam has never been arrested for child abuse. After this post was discovered, Ali Behnam

requested that Google take it down, and it was subsequently taken down.

         13.    On or about October, 2019, Lida Travel was given a received another poor

review from someone with the user name “Momed Hadibada.” Defendant posted the

following response, Defendant replied as follows:

         “You mean you’re Mahmood kooskhol Behnam, you Gotta be ashamed of
         yourself for creating that many fake Google account. You are such a loser
         you couldn’t even pay for your flights.
         If cancer is not gonna kill you soon hopefully, the bad karma of these
         fake reviews will.
         Thankfully Google is not that naïve to leave your garbage on here.”
         (Emphasis added)

Mahmood Behnam is not the “Momed Hadibada” who posted the review. Moreover,

Mahmood Behnam did not create any fake Google accounts, and he does not have “cancer”,

as alleged by Lida Behnam in these abusive and false comments. Additionally, the Farsi-

Dari word “kooskhol” when translated into English means “stupid pussy.” After this post was

discovered, Ali Behnam requested that Google take it down. However, it was not taken down

and continues to be published on Defendant’s Google business review page.1

         14.    After making these malicious, false and defamatory statements concerning

Mahmood Behnam, Defendant has engaged in a malicious campaign of defamatory conduct

towards the Plaintiffs.




1
 As of December 30, 2020, this review page is accessible at: accessible via the following link:
https://www.google.com/search?client=firefox-b-1-
d&q=lida+travel+los+angeles+ca#lrd=0x80c2ba6cf3cad437:0x62872bed28ea6e3,1,,,
                                                4
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 5 of 23 PageID# 5




       15.    Ali Behnam owns and operates his own business, MSNET Solutions, LLC

(“MSNET Solutions”), which services customers within the Information Technology (“IT”)

industry.

       16.    In early October 2020, Defendant created a Google Gmail account under the

fake name “Mary Maeer” and the email address marymaeer2003@gmail.com.

Defendant then downloaded photographs of Ali Behnam, Emine Behnam, and their friends,

to include photographs where wine and other alcoholic beverages were present from events

over the course of several years.

       17.    Defendant then used these photographs to try and cause disruption to the

relationship of Ali and Emine Behnam with their family, because the Plaintiffs’ families are

very observant Muslims and using photographs of them (i.e., Ali and Emine Behnam) where

wine and other alcoholic beverages were present would likely harm their familial and other

relationships and cause them to face condemnation from other Muslims who have strict

views against drinking alcohol.

       18.    On October 17, 2020, Defendant called Ali Behnam’s cellphone at

approximately 8:30 pm. EST (but the call did not go through because Mr. Behnam had

blocked her number). About 5 – 6 minutes later, upon information and belief, Defendant

called Ali Behnam’s cell phone. Mr. Behnam picked up the call and answered “hello”

several times, but no one responded on call.

       19.     At approximately 2:30 a.m. EST on October 18, 2020, Defendant called Ali

Behnam’s cell phone from an unknown number and left three voice messages (one was in

English, and the other two messages were in the Farsi-Dari dialect). These messages were

malicious, angry, and threatening in tone, and included Defendant’s threat to “shit” in Ali



                                               5
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 6 of 23 PageID# 6




Behnam’s “mouth”, and her calling him the equivalent of a “son of a bitch” in the Farsi

language.

       20.     On the same date, Defendant sent an email to Ali Behnam purportedly in

response to a poor review from someone with the listed username “Chatekar” on the web site

for Lida Travel. Defendant’s email falsely accused Ali Behnam of leaving the review in

question, falsely accused him of stealing $30,000.00 from her, falsely accused Mahmood

Behnam of leaving fake reviews on the web site for Lida Travel in 2019, and contained a

threat by Defendant to report Ali Behnam to “CAG”, Yelp, Google, and the Police, as well as

the threat that Defendant would “SLADER” [Slander] him. Defendant’s email stated in

relevant part as follows:

       I WILL SLADER YOU AS YOU'RE DOING TO ME, YOU UGLY
       THIEF.

       21.     Immediately thereafter, Defendant continued her campaign of harassment

against Ali Behnam through a series of false and defamatory online statements and posts

concerning him and his business (MSNET Solutions). These include the following:

               a. On October 19, 2020, Lida Behnam – without authority – falsely impersonated

Ali Behnam and registered MSNET SOLUTIONS, LLC on the website Bizapedia.com using Ali

Behnam’s business email address, and the name “Emine Koosie” (i.e., which is Emine Behnam’s

first name coupled with the Farsi term for “whore” in place of her last name);

               b. On October 19, 2020, Defendant also submitted a fake review on the Bizapedia

site using the name “Sahar V”, in which she stated:

       “Never trust Ali Behnam or his company for any IT related work. He completely
       ruined our system. He’s not familiar with the type of tasks involved with this line
       of work. He crashed our network and left it alone. . . .”




                                                6
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 7 of 23 PageID# 7




                c. Additionally, on October 24, 2020, Defendant submitted a fake review

on the Bizapedia site using the name “Emine V”, in which she stated in part as follows:

       “I do not recommend doing business with Ali Behnam, Emine Behnam at Msnet
       Solutions. I hired him to do a back up on my computer, he crashed the system
       permanently and I lost everything . . . .”

                d. On or about October 21, 2020, Defendant falsely impersonated Ali Behnam

and registered MSNET SOLUTIONS, LLC on the website “Buzzfile” com using Ali Behnam’s

business email address with the derogatory name “Alikooni.” In English, this term translates to

“Ali Faggot”.

                e. Between on or about October 18 through November 10, 2020, Defendant made

a series of false, defamatory and harassing statements concerning Ali Behnam, Emine Behnam,

and Mahmood Behnam, which included the following:

                       1.) Defendant used four fake Google accounts to post negative, 1-Star

reviews regarding the business owned by Nahid Behnam (Defendant’s sister) on the Google

website. Defendant posted these reviews using the names “sofia behnam” (i.e., the name of

Lida’s daughter); “sofie benam” (i.e., the last name written in the Farsi alphabet); Latifa

Golshan; and Emine Koosifahesha (i.e., the first name of Emine Behnam, coupled with the Farsi

term which translates to “Whore Whore”).

                       2.) Defendant also used the fake account of “Mary Maeer” to post a

negative, 1-Star review on the Google website for Nahid Behnam’s business. This is the same,

username that Defendant used to download photographs of Ali Behnam, Emine Behnam, and

their friends, to include photographs where wine and other alcoholic beverages were present

from events over the course of several years.




                                                 7
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 8 of 23 PageID# 8




                      3.) October 18 - 20, 2020, Defendant posted reviews of Ali Behnam’s

business at the following link: https://www.manta.com/c/mhx0kw5/msnet-solutions-llc,

under three different usernames:

                          a.) Review of October 18, 2020:

          Username: Lida Behnam

          Review: “I was in panic trying to save my child's pix. I found Ali Behnam, he's

extremely unprofessional. He shows up to my office drunk and he doesn't have a clue about IT

work. He ruined my computers and I lost all my data. I do not recommend them. When you

realized that I was unhappy with his work, he has his wife who looks like his mother to leave a

slander review under our business. For sure he's not in the right mind to handle your IT work.

Eteck zero

                          b.) Second review of October 18, 2020:

       Fake Username: Jean Marc

       Review: “honestly the worst service I ever had. I don’t recommend him. They are so

incompetent. They will destroy your data and documents. Highly untrustworthy.”

                          c.) Review of October 20, 2020:

       Fake Username: Emine Koosifahesha (using the Farsi word for “whore whore” in

reference to Emine)

       Review: “Unprofessional, quality, not knowledgeable. They’re worthless”

       Defendant’s review of October 18, 2020 – posted under her name – falsely accused Ali

Behnam of showing up to her office “drunk”. This statement is false and defamatory, as Mr.

Behnam has never engaged in such behavior. Defendant also falsely accused Ali Behnam of

ruining her computers and that she “lost all my data”, which implies that Mr. Behnam caused her



                                                8
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 9 of 23 PageID# 9




computers to lose data and information. This statement was false and defamatory for Mr.

Behnam because it never occurred, and because of the importance of Mr. Behnam’s reputation

for competence and professionalism in running his own IT company.

       Defendant’s second review of October 18, 2020 and her review of October 20, 2020, are

also false and defamatory, as they imply that Ali Behnam is unfit to engage in his profession in

the IT industry.

                      4.) On or about October 22, 2020, Defendant called the Los Angeles

Police Department and falsely alleged that Ali Behnam was slandering her business online. The

same day, Ali Behnam received a phone call from an Officer with the Los Angeles Police

Department’s West Bureau about this complaint. In response, Mr. Behnam explained that he did

not post any negative reviews about Defendant’s business.

                      5.) On or about October 24, 2020, Defendant once again falsely

impersonated Ali Behnam again by attempting to login to the web site Bizapedia.com, using the

user ID and password that she had falsely created on or about October 21, 2020. Since October

21st, upon learning of Defendant’s wrongful and fraudulent conduct, Ali Behnam had changed

the login password for the Bizapedia.com site in relation to MSNET Solutions. As a result, after

failing to login, Defendant attempted to change the password in order to access the account for

MSNET Solutions. Unable to login, Defendant then created a fake, negative review about

MSNET Solutions and posted such on Bizapedia.com, using the fake customer name “Emine V.”

                      6.) On or about November 6, 2020, Defendant submitted a complaint to

the Better Business Bureau using the fake name – “Emine Faheshaa Koosi Patiare.” These terms

represent the following:

       “Emine” is a reference to Ali Behnam’s wife, Emine Behnam.
       “Faheshaa” in the Persian/Dari dialect means “Whore”.

                                                9
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 10 of 23 PageID# 10




       “Koosi”, also in the Persian/Dari dialect means “Whore.”
       “Patiare” in the Persian/Dari dialect is undecipherable.

Defendant also listed an address in relation to the purported customer as 5322 W 119th Place,

Inglewood, CA 90304, with the following telephone numbers: Daytime Phone: 703-719-5432

and Evening Phone: 703-582-5432. Defendant also listed an email address of:

lidatravel@gmail.com

                       7.) In this complaint, Defendant made the following statements:

    “Ali Behnam destroyed my computer system. he's incompetent, unprofessional and

                               he rips you off” (Emphasis added).

This statement by Defendant concerning Ali Behnam was completely false and defamatory. Mr.

Behnam did not perform any work in relation to Defendant’s computer system and did not

“destroy” it. Moreover, Mr. Behnam is not “incompetent,” is not “unprofessional,” and does not

“rip you off.”

                       8.) In this complaint, Defendant also accused Ali Behnam of having stolen

$30,000.00 from her, through her statements that the “Produce/Service” was “stolen money”,

that the “Purchase Price” was “30,000.00”, and that the “Disputed Amount” was $30,000.00”).

These statements by Defendant are false and defamatory, as Ali Behnam has not stolen

$30,000.00 from Defendant, has not traveled to California to perform work on Defendant’s

computer(s), and did not otherwise perform any work for Defendant for which “30,000.00” could

possibly have been in “Dispute.”

                       9.) On November 10, 2020, Ali Behnam discovered additional,

defamatory statements by Defendant on the web site for Lida Travel, which included the

following:

             “Mahmood Behnam has Cancer as well.”

                                               10
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 11 of 23 PageID# 11




             “They’re Mahmood Behnam, Ali Behnam, Emine Behnam, 3 family members

             suffering from bipolar disorder. When they’re off their meds they rant on my google

             or Yelp and leave me 1 star review.”

These statements are false and defamatory, as Mahmood Behnam does not have cancer.

Moreover, Mahmood Behnam, Ali Behnam, and Emine Behnam do not have bipolar disorder,

and do not take medication for such condition.

       22.      To add to this campaign of defamatory and malicious conduct by Defendant

against Ali Behnam and Mahmood Behnam, on October 31, 2020, Defendant directed an

attorney to send a “cease and desist” letter to Mahmood Behnam, Ali Behnam, and Emine

Behnam. This letter falsely asserted that the attorney had “reason to believe that you have posted

false negative reviews on the internet against her business with malicious intent and without

having ever been a client. If this is true, it will constitute libel.” Ali Behnam, through counsel,

responded to this letter on November 21, 2020, and completely refuted the false assertion that he

(or other family members) had posted false, negative reviews about Defendant’s business, and

further demanded that Defendant immediately take remedial action to correct the numerous

defamatory statements that she had made towards Ali Behnam and Mahmood Behnam. Ali

Behnam also sent a copy of counsel’s letter on his behalf directly to Defendant.

       23.      In response, on November 26, 2020, Defendant sent an email to Ali Behnam,

which stated in part the following malicious, harassing statements:

       “You weak worthless scumbag remove the garbage you and that nasty, old and ugly one
you found online left as a retaliation.”

        “Piss off and gladly send the copy of us to whoever you want. You deserve nothing but to
burn in the flames of hell, with the black heart you have.”

       “You were not worth a penny of the 30 K. Worthless scum bag is the best name for you”



                                                 11
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 12 of 23 PageID# 12




       24.     On December 14, 2020, Ali Behnam discovered the following posting by

Defendant which was submitted on or about October 19, 2020, at the following web link:

https://www.ripoffreport.com/report/msnet-solutions-llc/fairfax-va-ali-behnam-emineh-1501040

Through is posting, Defendant stated the following:

“Msnet Solutions, LLC Ali Behnam, Emineh Behnam Ali at MSnet solutions destroyed my
                      home base system, crashed the computers”

Defendant further stated the following in this posting–

       “Ali and Emineh at MSNET Solutions are so incompetent. They don’t have any
       knowledge on computers whatsoever. They crashed our system and now we’re
       just left with damage. They’re extremely unprofessional and rude. Zero
       customer service. When they missed up our network, then they blamed us for
       the damage they cost.”

These statements by Defendant are completely defamatory and false. Mr. Behnam did not

perform any work in relation to Defendant’s computer system and he did not destroy it.

Moreover, the other statements made by Defendant are completely false and defamatory.

       25.     Prior to filing this Complaint, Plaintiffs, through counsel, sent a second letter to

Defendant in an effort to get her to take down the false, negative reviews and other comments

which continue to be published and which are causing Plaintiffs irreparable harm and other

forms of damages. Despite these requests, Defendant refused to take this remedial action.

                                         COUNT I
                         Claim of Defamation by Plaintiff Ali Behnam

       26.     Plaintiffs incorporate by reference each of the allegations set forth in

Paragraphs 1 – 25, supra.

       27.     Defendant made false and defamatory statements against Plaintiff Ali Behnam, as

follows:




                                                 12
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 13 of 23 PageID# 13




           a. On October 18, 2020, Defendant stated in an online review, in reference to Mr.

Behnam, that “He shows up to my office drunk . . .” and that “He ruined my computers and I lost

all my data.” On the same date, Defendant stated in another online review (using the listed

username Jean Marc) – “They will destroy your data and documents. Highly untrustworthy.”

       Defendant’s review of October 18, 2020 – posted under her name – falsely accused Ali

Behnam of showing up to her office “drunk” is defamatory per se. This statement is false, as

Mr. Behnam has never engaged in such behavior. Defendant also falsely accused Ali Behnam of

ruining her computers and that she “lost all my data”, which implies that Mr. Behnam caused her

computers to lose data and information. This statement was false because it never occurred, and

it is defamatory because it imputes an unfitness by Mr. Behnam to perform the duties of his trade

within the IT industry.

           b. On October 19, 2020, Defendant stated in a posting on the Bizapedia site:

       “Never trust Ali Behnam or his company for any IT related work. He completely
       ruined our system. He’s not familiar with the type of tasks involved with this line
       of work. He crashed our network and left it alone. . . .”

       On October 24, 2020, Defendant also stated in a posting on the Bizapedia site:

       “I do not recommend doing business with Ali Behnam, Emine Behnam at Msnet
       Solutions. I hired him to do a back up on my computer, he crashed the system
       permanently and I lost everything . . . .”

       Defendant’s statements on October 19th and October 24th falsely accused Ali Behnam of

ruining Defendant’s system and crashing her network and leaving it alone, and crashing her

system that as a result, she “lost everything.” These statements were false because this never

occurred, and it is defamatory because it imputes an unfitness by Mr. Behnam to perform the

duties of his trade within the IT industry.




                                               13
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 14 of 23 PageID# 14




           c. On or about November 6, 2020, in her complaint to the Better Business Bureau,

Defendant stated: “Ali Behnam destroyed my computer system. he's incompetent, unprofessional

and he rips you off” (Emphasis added).

       This statement by Defendant concerning Ali Behnam was false and defamatory. Mr.

Behnam did not perform any work in relation to Defendant’s computer system and did not

“destroy” it. It is defamatory because it imputes an unfitness by Mr. Behnam to perform the

duties of his trade within the IT industry.

           d. In the same complaint to the Better Business Bureau, Defendant also falsely

accused Ali Behnam of having stolen $30,000.00 from her, through her statements that the

“Produce/Service” was “stolen money”, that the “Purchase Price” was “30,000.00”, and that the

“Disputed Amount” was $30,000.00”). These statements by Defendant are false and defamatory,

as Ali Behnam has not stolen $30,000.00 from Defendant, has not traveled to California to

perform work on Defendant’s computer(s), and did not otherwise perform any work for

Defendant for which “30,000.00” could possibly have been in “Dispute.”

           e. On or about October 19, 2020, Defendant stated the following through an online

posting: “Msnet Solutions, LLC Ali Behnam . . . at MSnet solutions destroyed my home base

system, crashed the computers”. Defendant further stated the following in this posting: “Ali and

Emineh at MSNET Solutions are so incompetent. They don’t have any knowledge on computers

whatsoever. They crashed our system and now we’re just left with damage. They’re extremely

unprofessional and rude. Zero customer service. When they missed up our network, then they

blamed us for the damage they cost.”

       These statements by Defendant are completely false and defamatory. Mr. Behnam did

not perform any work in relation to Defendant’s computer system and he did not destroy it. It is



                                               14
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 15 of 23 PageID# 15




defamatory because it imputes an unfitness by Mr. Behnam to perform the duties of his trade

within the IT industry.

             f. On November 10, 2020, Ali Behnam discovered additional, defamatory statements

by Defendant on the web site for Lida Travel, which included the following: “They’re Mahmood

Behnam, Ali Behnam, Emine Behnam, 3 family members suffering from bipolar disorder. When

they’re off their meds they rant on my google or Yelp and leave me 1 star review.”

       These statements are false, as Ali Behnam does not have bipolar disorder and he does not

take “meds” for such. They are defamatory per se and damages are presumed. Accusing

someone of having a serious disease such as cancer and a major mental health problem, such as

bipolar disorder (and then engaging in wrongful conduct when not taking medication for such)

are highly damaging to Mr. Behnam’s reputation within the culture of Mr. Behnam’s native

country of Afghanistan and the community within which he lives and associates and they serve

to deter third persons from associating or dealing with her.

       28.      Defendant made these statements and published them to third parties maliciously,

with knowledge that they were false or with reckless disregard of their truth or falsity.

       29.      Alternatively, Defendant believed the statements were true, but lacked reasonable

grounds for such belief, and/or acted negligently in failing to ascertain the facts on which the

statements were based.

       30.      The statements are so harmful to the reputation of Ali Behnam as to lower him in

the estimation of the community and/or to deter third persons from associating or dealing with

him.




                                                 15
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 16 of 23 PageID# 16




       31.       Defendant made the statements because of personal spite, hatred, ill will, and with

the malicious intent to injure and cause damage to Ali Behnam’s reputation and ability to earn a

living in his profession.

       32.       As a result of Defendant’s wrongful actions, Ali Behnam has suffered damages,

and is entitled to recover compensatory and punitive damages against Defendant. Moreover,

because these statements continue to be posted online, Mr. Behnam continues to suffer

irreparable harm, which will continue until these comments are taken down.

                                           Count II
                         Claim of Defamation by Plaintiff Emine Behnam

       33.       Plaintiffs incorporate by reference each of the allegations set forth in

Paragraphs 1 – 32, supra.

       34.       Defendant made false and defamatory statements against Plaintiff Emine Behnam,

as follows:

              a. On October 20, 2020, through an online posting, Defendant called Plaintiff Emine

Behnam – “Emine Koosifahesha (i.e., the first name of Emine Behnam, coupled with the Farsi

term which translates to “Whore Whore”).

       Defendant’s statement that Plaintiff Emine Behnam is a “Whore Whore” is defamatory

per se as it falsely asserts that Mrs. Behnam is unchaste and engages in prostitution, which is

illegal in Virginia. As a result, damages are presumed. Mrs. Behnam is from Turkey and her

husband Ali is from Afghanistan, where standards relating to this issue are very strict, and

Defendant’s statement damages Ms. Behnam’s reputation and subjects her to public scorn and

ridicule within the community, and serves to deter third persons from associating or dealing with

her. By using this term to substitute for Mrs. Behnam’s last name, Defendant intended for Mrs.

Behnam to be viewed by Turkish people (as well as others from strict, conservative Muslim

                                                 16
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 17 of 23 PageID# 17




countries like Afghanistan) as a prostitute, and based upon the strict, conservative cultures in

these countries in relation to issues of sexual purity, it would be viewed in that manner.

           b. On or about November 6, 2020, Defendant submitted a complaint to the Better

Business Bureau using the fake name – “Emine Faheshaa Koosi Patiare.” These terms represent

the following:

       “Emine” is a reference to Ali Behnam’s wife, Emine Behnam.
       “Faheshaa” in the Persian/Dari dialect means “Whore”.
       “Koosi”, also in the Persian/Dari dialect means “Whore.”
       “Patiare” in the Persian/Dari dialect is undecipherable.

       Defendant’s statement that Plaintiff Emine Behnam is a “Whore” is defamatory per se as

it falsely asserts that Ms. Behnam is unchaste and engages in prostitution, which is illegal in

Virginia. Mrs. Behnam is from Turkey and her husband Ali is from Afghanistan, where

standards relating to this issue are very strict, and Defendant’s statement damages Mrs.

Behnam’s reputation and subjects her to public scorn and ridicule within the community, and

serves to deter third persons from associating or dealing with her. By using this term to

substitute for Mrs. Behnam’s last name, Defendant intended for Mrs. Behnam to be viewed by

Turkish people (as well as others from strict, conservative Muslim countries like Afghanistan) as

a prostitute, and based upon the strict, conservative cultures in these countries in relation to

issues of sexual purity, it would be viewed in that manner.

           c. On November 10, 2020, Ali Behnam discovered additional, defamatory statements

by Defendant on the web site for Lida Travel, which included the following: “They’re Mahmood

Behnam, Ali Behnam, Emine Behnam, 3 family members suffering from bipolar disorder. When

they’re off their meds they rant on my google or Yelp and leave me 1 star review.”

       These statements are false, as Emine Behnam does not have bipolar disorder and she does

not take “meds” for such. They are defamatory per se and damages are presumed. Accusing

                                                 17
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 18 of 23 PageID# 18




someone of having a significant mental health problem, such as bipolar disorder (and then

engaging in wrongful conduct when not taking medication for such) are highly damaging to Mrs.

Behnam’s reputation due to the very strict nature of the culture of her native country of Turkey

and the community within which she lives and associates, and serve to deter third persons from

associating or dealing with her.

       35.      Defendant made these statements and published them to third parties maliciously,

with knowledge that they were false or with reckless disregard of their truth or falsity.

       36.      Alternatively, Defendant believed the statements were true, but lacked reasonable

grounds for such belief, and/or acted negligently in failing to ascertain the facts on which the

statements were based.

       37.      Defendant made the statements because of personal spite, hatred, ill will, and with

the malicious intent to injure and cause damage to Emine Behnam’s reputation and ability to

earn a living in his profession.

       38.      As a result of Defendant’s wrongful actions, Plaintiff Emine Behnam has suffered

damages, and is entitled to recover compensatory and punitive damages against Defendant.

Moreover, because these statements continue to be published and/or posted online, Ms. Behnam

continues to suffer irreparable harm, which will continue until these comments are taken down.

                                          Count III
                      Claim of Defamation by Plaintiff Mahmood Behnam

       40.      Plaintiffs incorporate by reference each of the allegations set forth in

Paragraphs 1 – 39, supra.

       41.      Defendant made false and defamatory statements against Plaintiff Mahmood

Behnam, as follows:

             a. On November 10, 2020, Ali Behnam discovered additional, defamatory statements

                                                 18
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 19 of 23 PageID# 19




by Defendant on the web site for Lida Travel, which included the following:

             “Mahmood Behnam has Cancer as well.”

             “They’re Mahmood Behnam, Ali Behnam, Emine Behnam, 3 family members

             suffering from bipolar disorder. When they’re off their meds they rant on my google

             or Yelp and leave me 1 star review.”

These statements are false, as Mahmood Behnam does not have bipolar disorder, and does not

take medication for such condition. They are also defamatory because they falsely accuse

Mahmood Behnam of having the significant mental health problem of bipolar disorder, and of

engaging in wrongful conduct towards Defendant when he is “off” his “meds” (i.e., purportedly

for bipolar disorder). This condition is regarded as particularly loathsome and stigmatizing for

Plaintiff Mahmood Behnam due to the very strict culture of his native country of Afghanistan

and the fact that his family members are very observant Muslims, and Defendants false

statements subject him to public scorn and ridicule within the community, and serve to deter

third persons from associating or dealing with him.

       42.      Defendant made these statements and published them to third parties while

knowing they were false and/or made the statements so recklessly as to amount to a willful

disregard for the truth.

       43.      Defendant also made these statements with a high degree of awareness that the

statements were probably false. To the extent that Defendant may contend that she believed such

statements to be true, she lacked reasonable grounds for such belief.

       44.      The statements are so harmful to the reputation of Mahmood Behnam as to lower

him in the estimation of the community and/or to deter third persons from associating or dealing

with him.


                                                19
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 20 of 23 PageID# 20




       45.      Defendant’s statements are defamatory per se and damages are presumed.

Moreover, accusing someone of having a significant mental health problem, such as bipolar

disorder (and then engaging in wrongful conduct when not taking medication for such) are

highly damaging to Mr. Behnam’s reputation within the culture of Mr. Behnam’s native country

of Afghanistan and the community within which he lives and associates, and/or serve to deter

third persons from associating or dealing with him.

       46.      Defendant made the statements because of personal spite, hatred, ill will, and with

the malicious intent to injure and cause damage to Mahmood Behnam’s reputation, particularly

within the Muslim community. Evidence to support this conclusion is found in the pattern of

defamatory comments that Defendant has made against Mahmood Behnam, including when she

falsely asserted in July 2019 through an online posting that he had been arrested for “child

abuse”, and when she also falsely stated in October 2019 through another online posting that he

had “cancer.”

       47.      As a result of Defendant’s wrongful actions, Mahmood Behnam has suffered

damages, and is entitled to recover compensatory and punitive damages against Defendant.

Moreover, because these statements continue to be posted online, Mr. Behnam continues to

suffer irreparable harm, which will continue until these comments are taken down.

                                          Count IV
        Claim of Violation of California Civil Code § 1708.7 by Plaintiff Ali Behnam

       48.      Plaintiffs incorporate by reference each of the allegations set forth in

Paragraphs 1 – 47, supra.

       49.      Upon information and belief, Defendant has engaged in a significant portion of

the aforementioned conduct while in California. By engaging in the aforementioned, repeated,

and malicious wrongful acts towards Plaintiffs Ali Behnam, Emine Behnam, and Mahmood

                                                20
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 21 of 23 PageID# 21




Behnam, including through the use of electronic devices (e.g., one or more computers and/or

telephone(s) and/or cellular telephone(s)), to the extent that Defendant engaged in such conduct

while within the state of California, Defendant violated CA Civil Code § 1708.7 by engaging in a

pattern of conduct with the intent to harass Plaintiff Ali Behnam.

       50.     At approximately 2:30 a.m. EST on October 18, 2020, Defendant called Ali

Behnam’s cell phone from an unknown number and left three voice messages (one was in

English, and the other two messages were in the Farsi-Dari dialect). These messages were

malicious, angry, and threatening in tone, and included Defendant’s threat to “shit” in Ali

Behnam’s “mouth”, and her calling him the equivalent of a “son of a bitch” in the Farsi

language.

       51.     This threat by Defendant caused Plaintiff Ali Behnam to reasonably fear for

his own safety as well as the safety of his immediate family, including but not limited to his

wife, Emine Behnam. This threat, and Defendant’s larger pattern of defamatory, harassing

and malicious conduct towards Mr. Behnam and his immediate family have also caused him

to suffer substantial emotional distress, including but not limited to the loss of sleep, the

inability to concentrate fully, and the fear that Defendant will harm his immediate family

members and/or the property thereof if she returns to Virginia. Defendant’s repeated pattern

of harassing conduct would also have caused a reasonable person to experience substantial

emotional distress.

       52.     Defendant made this threat with the intent to place Ali Behnam in reasonable

fear for his own safety as well as that of his immediate family members, including but not

limited to his wife, Emine Behnam, or Defendant made such threat with reckless disregard

for the safety of Mr. Behnam as well as his immediate family members.



                                                21
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 22 of 23 PageID# 22




       53.    In addition to making this threat, Defendant proceeded to make numerous false

and defamatory statements concerning Plaintiff Ali Behnam and his immediate family

members, for the purpose of harassing, intimidating, scaring, and damaging them. Moreover,

since Plaintiff Ali Behnam, through counsel, sent a cease and desist letter to Defendant on

November 21, 2020, Defendant contacted him once again and sent him a malicious,

defamatory and threatening email.

       54.    Plaintiff Ali Behnam has suffered damages as a result of Defendant’s pattern

of harassment and is entitled to recover compensatory and punitive damages against Defendant.

Moreover, because of the significant risk that Defendant will continue to engage in harassing

conduct towards Plaintiff Ali Behnam, to include the fact that Defendant has failed to remove the

various defamatory postings concerning Mr. Behnam and his immediately family members, Mr.

Behnam continues to suffer irreparable harm, which will continue until these comments are taken

down and until Defendant is enjoined by this Court to cease all conduct with him and with the

other members of his immediate family.

       WHEREFORE, as a result of Defendant’s wrongful conduct, Plaintiffs Ali Behnam,

Emine Behnam, and Mahmood Behnam request that this Honorable Court enter judgment

against Defendant Lida Behnam and award damages and order equitable relief as follows:

       A. Award compensatory and punitive damages to Plaintiffs Ali Behnam, Emine Behnam,

and Mahmood Behnam, in an amount to be determined at trial, in excess of $75,000.00;

       B. Order Defendant to remove and delete the aforementioned reviews and other

comments which she posted online, whether under her own name or under a pseudo/fake name,

concerning Plaintiff Ali Behnam and his business, MSNET Solutions, LLC, as well as regarding

Plaintiffs Emine Behnam and Mahmood Behnam;



                                               22
Case 1:20-cv-01605-LMB-IDD Document 1 Filed 12/31/20 Page 23 of 23 PageID# 23




       C. Order Defendant to withdraw in writing the complaint that Defendant submitted to the

Better Business Bureau against Plaintiff Ali Behnam and his company, MSNET Solutions, LLC,

and to state in the written withdrawal request that the allegations against Plaintiff Ali Behnam in

the complaint were false;

       D. Order Defendant to cease and desist from attempting to impersonate Plaintiff Ali

Behnam in any way, to include for the purposes of creating an account and/or posting

comments about him online;

       E. Order Defendant to cease and desist from making any contact, directly or

indirectly, with Ali Behnam, Emine Behnam, and Mahmood Behnam; and

       F. Award Plaintiffs Ali Behnam, Emine Behnam, and Mahmood Behnam their costs

for bringing this action, pre- and post-judgment interest, and any other relief which this Court

deems to be fair and just.



                                DEMAND FOR JURY TRIAL

       Plaintiffs respectfully demand trial by jury on all issues so triable.

                                          Respectfully Submitted,

                                              /s/ John B. Flood
                                          ___________________________________
                                          Lee E. Berlik (VSB No. 39609)
                                          John B. Flood, Of Counsel (VSB No. 79813)
                                          BERLIKLAW, LLC
                                          1818 Library Street, Suite 500
                                          Reston, Virginia 20190
                                          Tel: (703) 722-0588
                                          LBerlik@berliklaw.com
                                          JFlood@berliklaw.com
                                          Counsel for Plaintiffs




                                                23
